Citation Nr: 9901451	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  98-04 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to July 
1944.  

The issue currently on appeal comes before the Board of 
Veterans Appeals (Board) from an August 1997 rating decision 
from the Department of Veterans Affairs (VA) Atlanta, 
Georgia, Regional Office (RO), which denied entitlement to an 
increased rating for the veterans service-connected anxiety 
reaction disability.  

The veteran was afforded a formal hearing, in the form of a 
videoconference, which was conducted by a member of the 
Board, and signatory of this decision, in September 1998.  


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
(which is within the competence of a lay party to report; see 
King v. Brown, 5 Vet. App. 19 (1993)) since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).


A letter supplied VA from the veterans accredited 
representative in May 1997, in conjunction with the instant 
appeal, indicated that the veteran had been treated at VA 
Medical Centers (VAMC) located in both Augusta, Georgia and 
Dublin, Georgia; it was requested that these records be 
obtained in support of the veterans claim.  A VA development 
worksheet, dated in June 1997, shows that outpatient 
treatment records were to be sought and obtained from the two 
VAMCs named above.  However, a review of the evidence of 
record reveals that only treatment records from the Dublin, 
Georgia VAMC have been obtained.  It is the opinion of the 
Board, therefore, that another attempt should be undertaken 
to associate all records regarding treatment afforded the 
veteran at the Augusta, Georgia VAMC with the claims folder.

An examination of the veterans claims file shows that he was 
most recently afforded a VA psychiatric examination in June 
1997.  The examination report noted that the veteran 
complained of generalized anxiety and tension.  He also 
stated that he felt as if he was under a great deal of 
pressure.  The veteran added that he was a light sleeper, and 
that he suffered from frequent nightmares.  The veteran also 
admitted to panic attacks and feelings of claustrophobia.  
The examiner suggested that most of the veterans anxiety 
appeared to stem from his chronic cardiac condition.  The 
examiner further noted that the veteran showed no evidence of 
a formal thought disorder and that he denied any 
hallucinations or delusions.  Memory was noted to be 
generally intact for recent and remote events.  The veterans 
mood was found not to reflect evidence of depression, but it 
was reported that he did appear somewhat anxious and tense.  
The examiner, in discussing global functioning, noted that 
the veteran stated that, due to his heart condition, he was 
unable to do much hard work or to be out in the sun.  The 
report did indicate that the veteran enjoyed playing golfing 
on the weekends as well as participating in an active social 
life with family and friends.  The diagnosis supplied by the 
examiner was generalized anxiety disorder; history of cardiac 
problems with atrial fibrillation; and psychosocial 
stressors, stemming primarily from pressure and stress 
concerning his heart condition.  A Global Assessment of 
Functioning (GAF) Scale score of 50 was supplied by the 
examiner. 

The Board points out that the applicable regulation to be 
considered in the instant case, 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (1998), includes diagnostic criteria which refer to 
very specific symptoms.  The VA examiner, in June 1997, did 
not discuss the presence or severity of these particular 
symptoms which are part of the regulatory diagnostic 
criteria.  Accordingly, another VA psychiatric examination 
should be scheduled which particularly takes into 
consideration criteria pertinent to the applicable diagnostic 
criteria.  In addition, this VA examination should include a 
GAF Scale score which does not include consideration of 
impairment in functioning due to physical limitations.  

VA progress notes from the VAMC located in Dublin, Georgia, 
dated in 1998, are of record.  A July note shows that the 
veteran complained of difficulty sleeping at night, with bad 
dreams.  A diagnosis of dysthymic disorder and generalized 
anxiety disorder was supplied.  Two treatment notes, both 
dated in June, contain a diagnosis of dysthymic disorder.  A 
September progress note includes a diagnosis of both 
dysthymic disorder and generalized anxiety disorder.  

As noted above, the veteran was afforded a formal hearing in 
September 1998.  He testified that worked approximately 30 
hours as an associate minister, and that he suffered from 
panic attacks and claustrophobia.  The veteran also indicated 
that he experienced severe depression as well as problems 
sleeping, due to nightmares.  He added that he was 
suspicious, in that he felt like he was being targeted.  

VA is statutorily obligated to assist the veteran in the 
development of a well-grounded claim.  This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  (emphasis added).  See 38 
C.F.R. § 3.326 (1998); Green v. Derwinski, 1 Vet. App. 121, 
123 (1991); Lineberger v. Brown, 5 Vet. App. 367, 369 (1993); 
Waddell v. Brown, 5 Vet. App. 454 (1993).  In this regard, 
the United States Court of Veterans Affairs (Court) has held 
that where the veteran claims that a disability is worse than 
when originally rated, and the available evidence is 
inadequate to evaluate the current state of the condition, VA 
must provide a new examination.  (emphasis added).  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Olson v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle, 
supra, at 632.  Additionally, the Board recognizes that the 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA 
examinations.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
This duty includes an examination by a specialist.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason 
and to ensure evidentiary development, the case is REMANDED 
to the RO for the following development:

1.  The veteran is advised that he is 
free to submit additional evidence or 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995); and Falzone v. Brown, 8 
Vet. App. 398 (1995).  

2.  The RO should attempt to secure 
copies of all VA medical records 
pertaining to treatment afforded the 
veteran at the VAMC located in Augusta, 
Georgia.

3.  Thereafter, the RO should accord the 
veteran a VA psychiatric examination to 
determine the nature and severity of the 
service-connected anxiety reaction.  The 
claims folder and a copy of this Remand 
should be provided to the examiner for 
review prior to the examination.

The examiner should specifically comment 
as to the existence and severity of any 
depressed mood, anxiety, suspiciousness, 
panic attacks (specifying frequency), 
sleep impairment, memory loss, flattened 
affect, affected speech, inability to 
understand complex commands, impaired 
judgment, impaired abstract thinking, 
motivation disturbance, suicidal 
ideation, obsessional rituals, illogical 
speech, impaired impulse control, spatial 
disorientation, neglect of hygiene, 
inadaptability to stress, delusions, 
hallucinations, danger

of hurting self or others, or 
disorientation to time or place.  The 
clinical findings are to be reported 
legibly and in detail.

In addition, a complete diagnosis, 
including a Global Assessment of 
Functioning (GAF) Scale score, should be 
supplied according to the guidelines and 
diagnostic criteria of the American 
Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition.  The examiner should 
place special emphasis on the GAF score 
and all appropriate tests and subscales 
to determine an appropriate diagnosis, 
and the level of impairment in social and 
occupational adaptability due solely to 
the veterans psychiatric disability.  
The results of any testing should be 
reviewed prior to completion of the 
report.  An opinion should be rendered as 
to the severity of the veterans 
psychiatric disability.

4.  If the examination reports do not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ([I]f the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

5.  After the above development has been 
completed, the RO should readjudicate the 
appellants claim for an increased rating. 

When the requested development has been completed, the case 
should again be reviewed by the RO.  In the event that any 
action taken remains adverse to the veteran, he and his 
representative should be provided with a Supplemental 
Statement of the Case, and afforded a reasonable period of 
time within which to respond.  The case should then be 
returned to the Board for further appellate consideration.  
No further action is required of the veteran unless he 
receives further notice. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless he is 
further informed.  The purpose of the REMAND is to allow 
further development of the record and due process of law.  No 
inference should be drawn from it regarding the final 
disposition of the veterans appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board and the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
